DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Election/Restrictions
Applicant’s election of claims 1-19 and 22-27 in the reply filed on February 26, 2021 is acknowledged.  Applicant also amended claims 20 and 21 to reflect dependency from claim 1, and thus, are now included in the grouping of the elected claims.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the laboratory device as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof: Para. 0173 of US PGPub 2019/0388897 A1 (printed publication of current invention) recites that:
“The four magnets define or are part of a positioning appliance by way of a first magnet 3.1 being magnetised along a first direction, whereas the other three magnets 3.2 are magnetised along a second direction, which is opposite to the first direction.  A guide element, for example in the form of an edging 13, and/or a positioning element, for example in the form of a pin or a recess, can be further parts of the positioning appliance.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant should also note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Applicant recites language with regard to how the magnetic characteristic and positioning device are intended to be used rather than specific structural features that further define the claimed invention.  Thus, if the cited prior art teaches the explicitly claimed structure of the carrier plate, the positioning appliance, the magnetic characteristic, and the holding appliance, it 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-11 and 17-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 8, it is unclear if these claimed magnetic regions are intended to be different from the magnetic characteristic of claim 1, or if this claimed feature is intended to further define the magnetic characteristic of the carrier plate.
Claims 9-11 are dependent upon claim 8 and thus, inherit the same deficiency.
Claim 17 recites the limitation "the magnetic holding region" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
With respect to claim 18, the applicant has recited the inclusion of a plurality of holding regions.  However, in Claim 16, only a single holding region was previously recited.  Thus, it is unclear if the applicant is referring to the same holding region as before, and further defining that at least one holding region to comprise a plurality of holding regions, or if the plurality is intended to be a different, unrelated embodiment.
Claim 19 is dependent upon claim 18, and thus, inherits the same deficiency.
20 recites the limitation "the magnetic characteristic of the holding region" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
With respect to claim 20, applicant has recited “the magnetic characteristic” three times in the claim.  It is unclear if the applicant is referring to the magnetic characteristic of the region of the carrier plate disclosed in claim 1, or what comprises the magnetic characteristic of the holding region.  For the purposes of examination, the examiner is interpreting the claim to read that the holding region of the holding appliance has its own magnetic characteristic separate from the region of the carrier plate with a magnetic characteristic. 
Claim 21 is dependent upon claim 20, and thus, inherits the same deficiency.
With respect to claim 22, it is unclear how the applicant is intending to define the laboratory device; there is no provided structure that demonstrates how the laboratory device is positioned to work with the holding appliance of claim 16, and it is unclear if the examiner is to literally interpret the laboratory device and the holding appliance being the same embodiment, or if there is missing structure that further defines the laboratory device from the holding appliance.
Claims 23-27 are dependent upon claim 22, and thus, inherit the same deficiency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zantl et al (US 2010/0081189 A1).
	With respect to claim 1, Zantl discloses a carrier plate for a laboratory device, wherein the carrier plate (second frame element 316) comprises a region with a magnetic characteristic (incorporated magnet 318 at corners of second frame element )and a positioning appliance (recess 322), wherein the magnetic characteristic is configured to fix the carrier plate in the laboratory device and wherein the positioning appliance is configured to guarantee a position of the carrier plate in the laboratory device (See Fig. 3 and Paras. 0075-0077).

Claim(s) 1-6 and 16-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lenz (US 2010/0200405 A1).
With respect to claim 1, Lenz discloses a carrier plate for a laboratory device, wherein the carrier plate (plate 20) comprises a region with a magnetic characteristic (plate 20 is described as being made of stainless steel magnifier or any other magnetic maerial) and a positioning appliance (at least one fit pin hole 22), wherein the magnetic characteristic is configured to fix the carrier plate in the laboratory device and wherein the positioning appliance is configured to guarantee a position of the carrier plate in the laboratory device (See Fig. 1 and Paras. 0491-0492).
With respect to claim 2, Lenz discloses that the carrier plate has a basic shape (See Para. 0492 for disclosure that the plate 20 is generally circular, square, or rectangular as shown) and the positioning appliance is configured for positioning and aligning the carrier plate in a desired position and a desired alignment in the laboratory device (See Fig. 1 and Para. 0491 for discussion of how the plate 20 is configured to fit between sheath 30 and vials 50), wherein the basic shape has at least one symmetry 
With respect to claim 3, Lenz discloses that the positioning appliance comprises the region with the magnetic characteristic (region with the magnetic characteristic is the entire plate 20; entire plate is made of a magnetic material, See Para. 0491) and the positioning appliance is not transposed into itself under the symmetry transformation because the region with the magnetic characteristic is not transposed into itself (See Paras. 0491-0492; Fig. 1 depicts an uneven number of fit pin holes on the plate, and folding the plate on the central axis perpendicular to the longer edge would result in the holes not correlating with each other).
With respect to claims 4 and 5, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Thus, because Lenz discloses the region with the magnetic characteristic (comprised of a magnetic material), it is being interpreted that the region with the magnetic characteristic would be capable of producing a magnetic field, and the orientation of various holes throughout the plate and connection with pins 32 would result in an asymmetrical magnetic field.
With respect to claim 6, Lenz discloses that the carrier plate comprises a flat side (see top side of carrier plate 20 in Fig. 1 where lids 56 of vials 52 are designed to engage with the carrier plate).  Applicant should note: 1) the phrase “can be” is not a positive recitation, and prior art that does not teach that the samples can be deposited on the flat side would read upon the recitation; and 2) a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the 
With respect to claim 16, Lenz discloses a holding appliance for a carrier plate according to claim 1, wherein the holding appliance (sheath 30) is configured for assembly in a laboratory device and wherein the holding appliance comprises a holding region (fit pins 32; See Para. 0494 for discussion of how the fit pins can be made of iron or any other magnetic or non-magnetic material), in which the holding appliance is magnetic or magnetisable (See Paras. 0491 and 0494 for discussion of the composition of the sheath and that a magnet 42 is embedded in the sheath), wherein the holding region is configured to fix the carrier plate in the laboratory device (See Para. 0494 for discussion of how the fit pins are sized and configured to fit into fit pin holes 22 on plate 20).
With respect to claim 17, Lenz discloses that the holding region comprises a holding appliance magnet (See Para. 0494 for discussion of the fit pins being made of iron or another magnetic material).
With respect to claims 18 and 19, Lenz discloses and depicts a plurality of holding regions (Fig. 1 depicts three fit pins 32), wherein at least one holding region is arranged relative to the other holding regions in a manner such that an exact transposition of the positions of the holding regions under a symmetry transformation is rendered impossible, and the exact transposition of the positions of the holding regions under the symmetry transformation is rendered impossible because two holding regions (side of sheath with two fit pins vs side of sheath with single fit pin) are displaced out of their symmetrical positons along a straight line which connects these holding regions (See Paras. 0491-0492; Fig. 1 depicts an uneven number of fit pins holes on the sheath, and folding the sheath on the central axis perpendicular to the longer edge would result in the pins not correlating with each other).

the holding appliance (sheath 30) is configured for assembly in a laboratory device and wherein the holding appliance comprises a holding region (fit pins 32; See Para. 0494 for discussion of how the fit pins can be made of iron or any other magnetic or non-magnetic material), in which the holding appliance is magnetic or magnetisable (See Paras. 0491 and 0494 for discussion of the composition of the sheath and that a magnet 42 is embedded in the sheath), wherein the holding region is configured to fix the carrier plate in the laboratory device (See Para. 0494 for discussion of how the fit pins are sized and configured to fit into fit pin holes 22 on plate 20),
further wherein the holding region has a magnetic characteristic (fit pins 32 can be made of iron or another magnetic material) that is matched to the magnetic characteristic of the region with the magnetic characteristic (of the carrier plate?; applicant should note that fits pins 32 are designed to mate with fit pin holes 22 of plate 20) such that the carrier plate can only be fixed in a desired position and desired alignment relative to the holding appliance (See Fig. 1 and Paras. 0491-0494).
With respect to claim 21, Lenz discloses that the magnetic characteristic of the holding region and the magnetic characteristic of the region with the magnetic characteristic are matched to one another only in a specific orientation (fit pins 32 engage with fit pin holes 22, See Figs. 1-3B and Para. 0497).
With respect to claim 22, Lenz discloses a laboratory device comprising a holding appliance according to claim 16 (See Figs. 1-3B and Paras. 0491-0497).
With respect to claim 23, Lenz discloses that the laboratory device is an electrophoresis device (See Para. 0034 for discussion of how the method and device further include analysis of the isolated target molecule such as by chromatography, electrophoresis, mass spectrometry, and surface plasmon resonance).

Claim(s) 1, 7, 8, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horiuchi et al (US 2011/0194116 A1).
With respect to claim 1, Horiuchi discloses a carrier plate for a laboratory device, wherein the carrier plate (carrier guide body 41) comprises a region with a magnetic characteristic (two second magnets 42A and 42B) and a positioning appliance (bolts 45), wherein the magnetic characteristic is configured to fix the carrier plate in the laboratory device and wherein the positioning appliance is configured to guarantee a position of the carrier plate in the laboratory device (See Fig. 1-2 and Paras. 0070-0072 and 0075).
With respect to claim 7, Horiuchi discloses that the region with the magnetic characteristic comprises a magnet and the magnetic characteristic of the region corresponds to the magnetic characteristic of the magnet (See Fig. 2 and Para. 0072).
With respect to claim 8, Horiuchi discloses that the carrier plate comprises at least two magnetic regions (two second magnets 42A and 42B are provided), wherein a first magnetic region is magnetized along a first direction and a second magnetic region is magnetized along a second direction which differs from the first direction, wherein the positioning appliance comprises the at least two magnetic regions (See Fig. 1 and Para. 0072).
With respect to claim 14, Horiuchi discloses that the carrier plate further comprises an object carrier (guide hole 41a) for spectroscopic applications (See Figs. 1-2 and Paras. 0071-0072).
With respect to claim 15, Horiuchi discloses that the carrier plate comprises an inner surface (top surface of SPE measurement device 1, See Figs. 1-2 and Para. 0062) and an edge region (upwardly extending walls of the guide hole 41a, See Fig. 1 and Fig. 3), wherein the object carrier is arranged in a region of the inner surface and is connected to the edge region via a predetermined breaking point (See Figs. 2-3 and 

Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest cited prior art of reference fails to disclose or fairly teach that he carrier plate has an inner surface, an edge region and markings, wherein the markings are configured to unambiguously identify a multitude of sample positions on the carrier plate (claim 12).
Claims 9-11 and 24-27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest cited prior art of reference fails to disclose or fairly teach: a) that the carrier plate comprises at least two second magnetic regions and a basic shape which has at least one symmetry transformation, under which the basic shape is transposed onto itself and under which the positioning appliance is not transposed into itself, wherein the positions of the second magnetic regions are arranged on the carrier plate such that these positions are not transposed into themselves under the symmetry transformation (claim 9); b) that the carrier plate comprises at least two second magnetic regions and a basic shape which has at least one symmetry transformation, under which the basic shape is transposed onto itself and under which the positioning appliance is not transposed into itself, wherein two second magnetic regions are arranged on a symmetry axis of the basic shape and are displaced relative to one another along the symmetry axis in comparison to other magnetic regions which are arranged on an equivalent symmetry axis of the basic shape (claim 10); c) that the carrier plate has a flat side, on which samples .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/B.I.F/Examiner, Art Unit 1798                                                                                                                                                                                         March 13, 2021

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798